Appeal by the employer and carrier from an award to the claimant. The only question is the rate. The claimant during the year previous had worked thirty-eight weeks for two employers and had earned $1,188.41. This was not substantially the whole of the year. Had claimant worked every week during the year prior to the accident he would have earned the sum of $2,340. *842The rate was based on the payroll of a similar employee who earned $1,818 and the compensation was fixed at $23.31 under subdivision 2 of section 14 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.